Case: 13-14123   Date Filed: 06/13/2014   Page: 1 of 6


                                                     [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 13-14123
                      Non-Argument Calendar
                    ________________________

                D.C. Docket No. 1:09-cv-02681-TWT



EKATERINA SEVOSTIYANOVA,

                                                         Plaintiff-Appellant,

                               versus

COBB COUNTY OF GEORGIA,
OFFICER A. C. AYERS,
JOHN DOE I,
RICHARD CUNNINGHAM,
JOHN DOE, III, et al.,

                                                      Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                   ________________________

                           (June 13, 2014)
              Case: 13-14123     Date Filed: 06/13/2014   Page: 2 of 6


Before HULL, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      We previously remanded Ekaterina Sevostiyanova’s pro se 42 U.S.C. § 1983

malicious prosecution claim against Cobb County Police Officer Christopher

Ayers for the district court to address the claim and make factual findings. On

remand, Ayers moved for summary judgment, which the district court granted.

Sevostiyanova again appeals and, after review, we affirm.

                                         I.

      The underlying facts of the case are set out in our previous opinion,

Sevostiyanova v. Cobb County of Georgia., 484 F. App’x 355 (11th Cir. 2012)

(unpublished) (Sevostiyanova I). In summary, as relevant to this appeal,

Sevostiyanova was arrested and charged with driving without proof of insurance

and for a hit-and-run accident. Although the insurance-related charge was dropped

because Sevostiyanova had insurance at the time of the accident, she was convicted

by a jury of the hit and run. Thereafter, Sevostiyanova filed a § 1983 complaint

against multiple defendants. The district court granted summary judgment to all

defendants on all other claims, but did not specifically discuss or make factual

findings as to the malicious prosecution claim against Ayers. On appeal, we

remanded for the district court to address the malicious prosecution claim. Ayers

then renewed his motion for summary judgment, which the district court granted,


                                          2
                Case: 13-14123        Date Filed: 06/13/2014      Page: 3 of 6


finding that Sevostiyanova failed to show damages because her underlying arrest

was valid and supported by probable cause for the hit-and-run charge.

                                              II.

       On appeal, Sevostiyanova argues that Officer Ayers improperly filed a

renewed motion for summary judgment, contrary to our mandate in Sevostiyanova

I, and that he should have been held in contempt for doing so. She also challenges

the entry of summary judgment itself.

       A. Contempt

       We review the denial of a motion for civil contempt under the abuse of

discretion standard. McGregor v. Chierico, 206 F.3d 1378, 1383 (11th Cir. 2000).

The primary question in regards to the charge of civil contempt is whether the

alleged contemnors have complied with the court’s order. FTC v. Leshin, 618 F.3d

1221, 1233 (11th Cir. 2010). 1

       Civil contempt issues generally do not arise when multiple decisions are

rendered by courts in a particular case, and a litigant seeks to have a court

disregard a prior ruling therein. Instead, the law-of-the-case doctrine and the

mandate rule apply. See Wheeler v. City of Pleasant Grove, 746 F.2d 1437, 1440

(11th Cir. 1984). Under the law-of-the-case doctrine, we, along with the district


1
  Although Sevostiyanova discusses both civil and criminal contempt, we need only address her
civil contempt argument because her contention is that Officer Ayers and the district court failed
to comply with our previous order. See Leshin, 618 F.3d at 1233.
                                                3
               Case: 13-14123     Date Filed: 06/13/2014    Page: 4 of 6


court, are generally bound by findings of fact and conclusions of law made by this

court in a prior appeal of the same case. Id. The mandate rule, a specific

application of the doctrine, provides that a district court is not free to deviate from

the appellate court’s mandate. Id. at 1440 n.2.

      We conclude that the district court properly denied Sevostiyanova’s motion

to hold Ayers in contempt. Our opinion in Sevostiyanova I concluded only that

Sevostiyanova had sufficiently alleged and preserved her malicious prosecution

claim and that the district court had failed to rule on it. Nothing in Sevostiyanova I

addressed the merits of the malicious prosecution claim. Neither the mandate rule

nor the law-of-the-case doctrine limited Ayers’s ability to renew his motion for

summary judgment. Accordingly, there was no basis for holding Ayers in

contempt.

                                           II.

      We review the district court’s grant or denial of summary judgment de novo,

drawing all inferences and reviewing all of the evidence in the light most favorable

to the non-moving party. Moton v. Cowart, 631 F.3d 1337, 1341 (11th Cir. 2011).

The moving party may prove that there are no genuine issues of material fact by

demonstrating that the evidence is insufficient to support the essential elements of

the claims. Id. Pro se pleadings are held to less stringent standards than those




                                           4
                Case: 13-14123        Date Filed: 06/13/2014       Page: 5 of 6


drafted by lawyers, and thus, are entitled to liberal construction. Alba v. Montford,

517 F.3d 1249, 1252 (11th Cir. 2008).

       “To establish a § 1983 malicious prosecution claim, the plaintiff must prove

two things: (1) the elements of the common law tort of malicious prosecution; and

(2) a violation of his Fourth Amendment right to be free from unreasonable

seizures.” Grider v. City of Auburn, Ala., 618 F.3d 1240, 1256 (11th Cir. 2010).

Under Georgia law, the elements of malicious prosecution include:

“(1) prosecution for a criminal offense; (2) instigated without probable cause; (3)

with malice; (4) under a valid warrant, accusation or summons; (5) which has

terminated favorably to the plaintiff; and (6) has caused damage to the plaintiff.”

Barnette v. Coastal Hematology & Oncology, P.C., 670 S.E.2d 217, 220 (Ga. Ct.

App. 2008) (internal quotation marks omitted). 2 “[I]t is well established that an

arrest without probable cause is an unreasonable seizure that violates the Fourth

Amendment.” Grider, 618 F.3d at 1256. Thus, “the existence of probable cause

defeats a § 1983 malicious prosecution claim.” Id.; see also Holmes v. Achor Ctr.,

531 S.E.2d 773, 775 (Ga. Ct. App. 2000) (explaining that the existence of probable

cause is an absolute defense to a malicious prosecution claim).


2
   This Circuit “has identified malicious prosecution as a violation of the Fourth Amendment and
a viable constitutional tort cognizable under § 1983.” Grider, 618 F.3d at 1256 (internal citation
omitted). “[A]lthough both state law and federal law help inform the elements of the common
law tort of malicious prosecution, a Fourth Amendment malicious prosecution claim under §
1983 remains a federal constitutional claim, and its elements and whether they are met ultimately
are controlled by federal law.” Id. (internal citation omitted).
                                                5
                Case: 13-14123        Date Filed: 06/13/2014       Page: 6 of 6


       We conclude that the district court properly granted summary judgment in

this case. As we have explained, “when a crime under which the arrest is made

and a crime for which probable cause exists are in some fashion related, then there

is no question but that there is a valid arrest.” United States v. Atkinson, 450 F.2d

835, 838 (5th Cir. 1971) (quoting Mills v. Wainwright, 415 F.2d 787, 790 (5th Cir.

1969).

       Sevostiyanova was arrested for the hit and run and the insurance charge at

the same time on the same warrant. In our previous opinion, we held that probable

cause existed for the hit-and-run charge, Sevostiyanova, 484 F. App’x at 359, n.3,

and under the law-of-the-case doctrine, the district court was bound by our

previous determination, Wheeler, 746 F.2d at 1440. Thus, even if Ayers lacked

probable cause to arrest and charge Sevostiyanova for no proof of insurance, the

valid arrest and conviction on the hit-and-run charge precluded Sevostiyanova

from establishing damage or harm arising from her arrest for the insurance-related

charge.3

       Because there was no genuine issue of material fact as to damages, Ayers

was entitled to summary judgment on the malicious prosecution claim.

       AFFIRMED.


3
  Because Sevostiyanova’s hit-and-run conviction has been affirmed, Sevostiyanova v. State,
722 S.E.2d 333 (Ga. Ct. App. 2012), she cannot attack the validity of that conviction in federal
court. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).
                                                6